Case 1:18-mj-05133-MJR Document 15 Filed 12/26/18 Page 1 of 7

AQ 245E (Rev. 11/16) Judgment in a Crminal Case pee a rill = SOM s (3067993)
Sheet | fey ey

(£0 il

UNITED STATES DISTRICT COURT, 4

Western District Of New York ==

) i ‘ 3
UNITED STATES OF AMERICA ) JUDGMENT IN A CRIMINAL CASE
v. )
) :
Mare Panepinto ) Case Number: 1:1 8-05133M-001
USM Number: 28156-055
) Herbert L. Greenman
Defendant's Attorney
THE DEFENDANT:
Bl pleaded guilty to count | of the Misdemeanor Information
CJ] pleaded nolo contendere to count(s}
which was accepted by the cour.
L] was found euilty on count(s)
after a plea of not euilty.
The defendant is adjudicated guilty of these offenses:
Tithe & Section Nature of Offense Offense Ended Count
18 U.S.C, $600 Promise of Employment, Compensation, or Other Benefit for OFF 2016 |
Political Activity
(he defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
LI The detendant has been found not guilty on counl(s)
LI Count(s) C1 is O are dismissed on the motion of the United States.

It is ordered that the defendant must notify the United States attorney for this district within 30 days ofany change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. LW ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in cconomic circumslances.

December 14, 2018

Date of Imposition of Judemecnt

onetime of Judee

Honorable Michael J. Roemer, US. Magistrate Judge
Name and Tithe of Judge

Peconbe- 1%, PONG
Case 1:18-mj-05133-MJR Document 15 Filed 12/26/18 Page 2 of 7

 

 

AQ 245B (Rev, 1116) Judement in Criminal Case SCMijs (3067993)
Sheet 2 — Imprisonment
Judgment — Pase 2 of 7
DEFENDANT: Mare Panepinto
CASE NUMBER: 1:18-05133M-001
IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
Two (2) months
The cost af incarceration fee ix waived,
The court makes the following recommendations to the Bureau of Prisons:
Placement as close to Buffalo, New York as possible.
Cl The defendant is remanded to the custody of the United States Marshal.
[] The defendant shall surrender to the United States Marshal for this district:
[at Liam CJ pm on
1 as notified by the United States Marshal.
The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
[]  betore ? p.m. on
El as notified by the United States Marshal at least 60 days from the time of sentencing,
[1 as notified by the Probation or Pretrial Services OlMice.
RETURN
Thave exeeuted this judgment as follows:
Defendant delivered on to
ul , With a certified copy of this judgment.

UNITED STATES MARSILAL

DEPUTY UNCED STATES MARSHAL
Case 1:18-mj-05133-MJR Document 15 Filed 12/26/18 Page 3 of 7

AQ) 2458 (Rev. D116) Judement ina Criummtal Case SCMijs (5067995)
Sheet 3 — Supervised Release

 

 

Judement—Pape a of 7
DEFENDANT: Mare Panepinto
CASE NUMBER: 1:18-05133M-00|
SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of: One (1) year

MANDATORY CONDITIONS

1. You must not commit another federal, state or local crime.

bea

You must not unlawfully possess a controlled substance.

3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereatter, as determined by the court.

The above drug testing condition is suspended, based on the court’s determination that
you pose a low risk of future substance abuse. fefheck if applicable)

4. [1 9 You must make restitution in accordance with [8 U.S.C. 8§ 3663 and 3663A or any other statute authorizing a sentence of
restitution. fefeck sf applicable}

You must cooperate in the collection of DNA as directed by the probalion ollicer. seheek if applicable)

OO

You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.5.C_ § 20901, ef seg.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside,
work, are a student, or were convicted of a qualifying offense. (check sfapplicuble)

7, [] 9 You must participate in an approved program for domestic violence. feheck of apphehle)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
pase.
eT 116) Jue OSE . 1:18-mj-0° 05133-MJR Document 15 Filed 12/26/18 Page 4 of 7

 

 

AGh2ASB SCM ps (307993)
Sheet 3A — Supenised Release
Judgment—Pase 4 of ?
DEFENDANT: Mare Panepinto
CASE NUMBER: 1:18-05133M-001

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time

frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the

court or the probation officer,

4. You must answer truthfully the questions asked by your probation officer.

La

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. [fnotitying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
lake any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30) hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. [f you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you
from doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities),
you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is
not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change
or expected change.

& You must not communicate or interact with someone you know is engaged in criminal activity. [f you know someone has been
convicted of a lelony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9 If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10, You must not own, possess. or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.¢., anything thal was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11, You must not act or make any avreement with a law enforcement agency Lo act as a conlidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
confirm that you have notified the person about the risk,

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

Upon a tinding ofa violation ol probation or supervised release, | understand that this court may (1) revoke supervision, (2) extend the terms
of supervision, andor (3) modily the conditions of probation or supervised release. A LIS. probation officer has instructed me on the
conditions ery by the court and has ee me ame a written copy Sa Eonlemine th these conditions, For baits

Defendant's Signature Date

 

U.S. Probation Officer's Signature Date

 
Case 1:18-mj-05133-MJR Document 15 Filed 12/26/18 Page 5 of 7

AG 245B (Rev. 1116) Judement in a Criminal Case SCMijs (5067903)
Sheet 368 — Supervised Release

 

Judgment Page 5 of 7 -

DEFENDANT: Mare Panepinto
CASE NUMBER: 1:18-05133M-001

SPECIAL CONDITIONS OF SUPERVISION

No special conditions.
Case 1:18-mj-05133-MJR Document 15 Filed 12/26/18 Page 6 of 7

AQ 245B (Rev. 11/16) Judement in a Crominal Case SCMjs (5067993)
Sheet 4 — Criminal Monetary Penalties

 

 

w=

Judementi—Page é ot
DEFENDANT: Mare Panepinto
CASE NUMBER: 1:18-05133M-001

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

Assessment JIVTA Assessment* Fine Restitution
TOTALS § 25 $ 0 § 9500 $ 0
LJ) The determination of restitution is deferred until An Amended Judement ina Criminal Case (0205C) will be entered

after such determination.
[] The defendant must make restitution (including community restitution) to the following payces in the amount listed below.

Ifthe defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentave

TOTALS $ $

LJ Restitution amount ordered pursuant to plea agreement $

[] ‘The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the fifteenth
day alter the date of the judgment, pursuant to 18 U.S.C. 8 3612(f). Allofthe payment options on Sheet 6 may be subject to penalties for
delinquency and default, pursuant to 18 ULS.C. § 3612 (2),

fl = The court determined that the defendant does not have the ability to pay interest and it is ordered that:

Bd the interest requirement is waived forthe 6 fine (J restitution,

[| the interest requirement forthe [ fine [] restitution is modified as follows:

* Justice for Victims of Trafficking Act of 7015, Pub. L, No. P14-22.
** Findings tor the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
wlicr September 13, 1994, but before April 23, 1996.
Case 1:18-mj-05133-MJR Document 15 Filed 12/26/18 Page 7 of 7

AQ) 2455 (Rev 1116) Judement in a Criminal Case SCMss (3067995 )
Sheet 5 — Schedule of Payments

 

 

 

Judgment — Page 7 of ?
DEFENDANT: Mare Panepinto
CASE NUMBER: 1:18-05133M-001]

SCHEDULE OF PAYMENTS
Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:
A [|] Lump sum payment of $ due immediately, balanee due

[1 noi later than , or
1) imaccordance Oc: OF BW OCF Eo 0 Fblelow or

Bo ofq) Payment to begin immediately (may be combined with Ole OF Dor fg] VF below); or

Cc  [] Payment in equal feg.. weekly, monthly, querteriv) installments of $ over a period of
fe, months or years), lO commence feg., 30-or 60 days} after the date of this judement; or

D [] Payment in equal fog. weedly, monathiy, quarierty) installments of § over a period of
fee. mendiis or vears/, tO commence fe, 30 or 60 days) after release from imprisonment to a

term of supervision: or

Eo LJ Payment during the term of supervised release will commence within fe.g., 30 or Gf deve} after release From
imprisonment. The court will sct the payment plan based on an assessment of the defendant's ability to pay at that time; or

Fox] Special instructions regarding the payment of criminal monetary penalties:

The defendant shall pay a special assessment of $25, which shall be due immediately. If incarcerated, payment shall begin under
the Bureau of Prisons Inmate Financial Responsibility Program. Payments shall be made to the Clerk, US. District Court
(WDINY), 2 Niagara Square, Buffalo, New York 14202.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to the clerk of the court,

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

L) Joint and Several

Defendant and Co-Defendant Names and Case Numbers fincinding deyemcdunt number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

[| The defendant shall pay the cost of prosecution.
L] he defendant shall pay the following court cost(s):

[] ‘the defendant shall forfeit the defendant's interest in the following property to the United States:
2 PROperes

Payments shail be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(3) fine interest, (6) community restitution, (7) penalties. and (8) costs, including cost of proseculion and court costs.

 
